 464DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Intervenor were competing to have the disputed work of thecameraman-platemaker, who is engaged in offset preparation work, as-signed to their respective members. ' In awarding the disputed work,the Board found that it was properly assigned to employees -in theexisting unit of the Employer's compositors, currently represented bythe Intervenor.Accordingly, the employee performing that workwas properly within the Intervenor's unit at that time.The partiesagree that since the previous hearing there has been no substantialchange in the Employer's operations or the duties of the cameraman-platemaker.The record further shows that since the aforesaid De-cision the cameraman-platemaker has been covered by the existingcontract between the Employer and the Intervenor. In these circum-stances, we shall exclude the cameraman-platemaker from the unitsought by the Petitioner.We find that all pressmen at the Employer's Memphis, Tennessee,operation, excluding the cameraman-platemaker and all other em-ployees, office clerical employees, guards, professional employees, andsupervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication.]Canton Cotton MillsandTextileWorkers Union of America,AFL-.CIO-CLC.Case No. 10-CA-5443. August 26, 196.4.DECISION AND ORDEROn April 21, 1964, Trial Examiner Lloyd Buchanan issued his De-cision in the above-entitled proceeding, finding that the Respondenthad not engaged in any unfair labor practices and recommendingthat the complaint be dismissed in its entirety, as set forth in the at-tached Decision.Thereafter, the General Counsel filed exceptions tothe Decision and a supporting brief, and the Respondent filed an an-swering brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three=member panel [Chairman McCulloch and Members Fanning andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. The148 NLRB No. 56. CANTON COTTON MILLS-465rulings are hereby affirmed:' The Board has considered the Trial Ex-aminer's Decision and the entire record in this case, including the ex-ceptions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the following additionsand modifications:'1.With respect to the alleged unlawful interrogation of Haginby Foreman Morris, Hagin testified that on the day of his discharge hementioned the Union to Morris, and said that he had been praying forit; and that Morris in reply asked whether he meant that he had beenpraying for something that the Bible was against.Morris' testimonywas that his remark referred to Hagin's statement that he had beenpraying for Morris to die. In his later discussion of Hagin's dis-charge, the Trial Examiner credited Morris' version of this incident.Accordingly, we adopt the Trial Examiner's finding that there was nounlawful interrogation of Hagin' by Morris.'2.With respect to the alleged unlawful prohibition of talk aboutthe Union directed against Phillips by Foreman Henry, the TrialExaminer credited Henry's version of this incident.This versionwas that as Henry was making his rounds in the weaveroom on Au-gust 5 he heard Phillips' voice through an open window in the wom-en's restroom, but the noise of the looms prevented him from hear-ing what she said;' that as he continued his rounds he saw one of her1 Respondent contends that it was prejudiced by the Trial Examiner's ruling refusingto require the General Counsel to produce pretrial statements of certain witnesses for theGeneral Counsel pursuant to Section 102.118 of the Board'sRules and Regulations,Series 8, as amended.As the Respondent first requested these statements after the wit-nesses had been examined,cross-examined,and excused,we find no merit in this conten-tion.SeeNachman Corporation,144 NLRB 473,footnote 1, and cases cited.The General Counsel contends that the Trial Examiner's ruling, which required theGeneral Counsel to produce, pursuant to Section 102.118, questions and answers preparedfrom a witness'pretrial affidavit,was erroneous.The record indicates that these ques-tions and answers were counsel's own pretrial notes in summary of the witness'affidavitwhich were used in preparation for trial with respect to the witness;that the answerswere not different in any respect from the witness'affidavit,a copy of which had beengiven to the Respondent by the'Geneial Counsel;and that these 'questions and answerswere not read or signed by, or discussed with, the witness before trial.'Accordingly,these questions and answers were not statements"approved or adopted"by the witnesswhich required their production under Section 102118,or the principles enunciated inJencks v. United States,-353 U.S. 657;or the "Jencks:Act," 18 U S.C,Sec.3500.Louisiana Television Broadcasting Corporation,142 NLRB 55, 64,footnote 27.Cf.Campbell v.United States,373 U.S. 487.In any event,however,the General Counseldoes not contend,and it does not appear,that the production of these questions andanswers with respect to witness C.G.Bagwell constitutedprejudicialerror,inasmuchas several other witnesses,testified to the events testified to by Bagwell...2In the;absence of exception thereto,-,we adoptpro formathe Trial Examiner's findingsthatno unlawful threats were made by ForemanKelley to Page,and that the dischargesof Hagin and Phillips were not unlawful.-8 Under the Board's established policy not to, overrule a Trial Examiner's credibilityfindings unless a clear preponderance of all the relevant evidence convinces us that theywere incorrect,we find no basis for disturbing, this or any other credibility finding madeby the Trial-Examiner is this case.Standard,Dry Wall Products,Inc.,91NLRB 844,enfd. 188 F.2d 362('C.A. 3).4According to Phillips,she had asked three other employees, while all four were eatinglunch, whether they had signed union cards.760-577-65-vol. 1'48--31 466DECISIONSOF -NATIONALLABOR RELATIONS BOARDlooms stopping, her job being'to fill the batteries on the looms to, keepthem running, and he -then saw- her approaching from the restroom;and that he then called her into the office, where he spoke to her aboutletting her loom run down and said she would do better to spendmore time on the job and less in the restroom, to which she repliedthat she had too much work to do and that conditions would be betterif the Union got in.' Henry also denied Phillips' testimony that he toldher he had heard everything she said in the restroom and that she wasnot to talk about the Union.Upon the basis of Henry's credited testi-mony,e.we find that Henry remonstrated with Phillips only about let-ting her job run out and did not tell her that she was not to talk aboutthe Union.We find, therefore, that Henry did not unlawfully, prohibitPhillips from talking about the Union.'3.The General Counsel also contends that Overseer Smithwickunlawfully prohibited Phillips from talking about the Union when hedischarged her.As found by the Trial Examiner, Smithwick dis-charged Phillips on August 22 for excessive absenteeism.As furtherfound by the Trial Examiner, Phillips herself testified that Smithwickfirst told her she was fired for this reason, and then asked her if she hadbeen talking for the Union.According to Phillips, the query abouttalking for the Union was coupled-with a prior query as to whethershe had had a "run in" with Henry. Apparently on the basis that thislatter query referred to the August 5 Phillips-Henry incident discussedsupra,and that Respondent's valid no-solicitation rule with respect toworking time could not validly be applied to Phillips' eating time inthe restroom, the General Counsel contends that there was an unlawfulapplication of the rule by Smithwick on August 22.However, Phillipshad already been discharged for a totally different lawful reason.Moreover, as foundsupra,Phillips' "run in" with Henry was overPhillips' neglect of her work and not union solicitation. In any event,Phillips testified only that Smithwick made a general reference to herunion solicitation, and did not testify that he stated there could beno union solicitation in the restroom during eating time.Accordingly,we find that there is insufficient evidence to support a finding thatSmithwick on August 22 prohibited union talk in'the restroom duringeating time.Thus, as with the August 5-incident, there is no factual5Apparently employees are allowed'to eat"in, or otherwise go to, the restroom onlywhen their work is sufficiently caught up, and they are not allowed to let their jobs runout for any reason.6 See footnote3, supra.7Accordingly,we find it unnecessary to, and do not pass upon,the Trial Examiner'ssuperfluous findings that Phillips was not on break time but was on working time whenshe was eating in the restroom,and his intimation that the Respondent's no-solicitationrule with respect to working time could be applied validly to Phillips'eating time in` therestroom.See, however,IF. Sales Company,82 NLRB 137. CANTON COTTON MILLS467basis for a finding that the Respondent on. August 22 unlawfully pro-hibited its employees from talking about'the'Union during their non-working, time.4.The Trial Examiner found', and-we agree, that Blanton was dis-charged for violating the Respondent's valid rule against union sblic-itation by employees during working hours which interferes with theirown or other employees' work. As found by the Trial Examiner, it isno defense that Blanton was off the job at the time of his union solicita-tion; 8 and it is clear that employees Bagwell and-Ray, if not Gearing,were on working time, and that their work was interfered with in viola-tion of the rule.[The Board dismissed the complaint.]BHowever,we find it unnecessary to, and do not pass upon,the Trial Examiner's addi-tional finding that Blanton, in returning to the plant after his working hours, had nomore right there than an "outsider."TRIAL EXAMINER'S DECISIONThe complaint herein(issued September18, 1963;chargesfiled August 23 and28 and September11, 1963)alleges thatthe Company has violatedSection 8(a) (3)of the NationalLaborRelationsAct, as amended, 73 Stat. 519, by discharging andfailing and refusing to reinstateRobert LeeHagin,ThomasCarter Blanton, andKathrynPhillips, because they engaged in unionand other protectedconcertedactivities;and Section 8(a)(1) of theAct by saidallegedacts andby interrogatingand threatening employees in connectionwith unionactivities and desires and pro-hibiting them from talking abouttheUnionon plant premises during their non-working periods.The answer denies the allegations of violation.A hearingwas held before Trial ExaminerLloydBuchananat Atlanta,Georgia,on October 22 through25, 1963,inclusive.Briefs have since beenfiled by theGeneral Counsel and the Company,the time to do so having several times beenextended.The Companyhas also filed a motion tocorrect the transcriptof record(hereby marked"Trial Examiner'sExhibit No. 1"), which is hereby granted withoutopposition except that in item 14 of the motion,the change made on line 16, page 216,is to substitute"Mr. Marks"for "Trial Examiner."Upon the entire record in the case, and from my observation'of the witnesses,I make the following:' -FINDINGS OF FACT(WITH REASONS THEREFOR)-I.THE COMPANY'S BUSINESS AND THE LABOR ORGANIZATION INVOLVEDItwas admitted and I find that the Company,a Georgia corporation with a placeof business in Canton, Georgia, is engaged in manufacturing textile products; thatduring the year immediately preceding issuance of the complaint,it sold and shippedtextile products-valued at more than $50,000 directly to points outside the stateof Georgia;and that it is engaged in commerce within-the'meaning of the Act.Itwas admitted and I find that the Union-isa laborlorganization within themeaning of the Act.H. THE UNFAIR LABOR PRACTICES" 7-A. The alleged independent violation of Section 8(a),(1) -1. Interrogation ,,.--Hagin testified that on the day of his discharge he mentioned the Union to hisforeman,;asked whether he meant that he had been praying for something that the Bible wasagainst.Morris' 'testimony was that his remark referred to Hagin's alleged state-ment that he, had been praying for Morris to die. - 'I find no violative interrogationhere.-- 468DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Prohibitionof talk about the Uniona.HenryPhillips testifiedthat she signeda union card at her home and mailed it to theUnion, that she attended two, perhaps a third, union meeting, and that the firstwas heldin July 1963.This was later and more accurately placed on August 4,the second meeting being held a week later, these dates conforming with the allega-tion in thecomplaint concerningAugust 7.Foreman Henry, an intelligent witnesswhose credibilitywas emphasizedby a most intensive cross-examination, testified.that as hewas makingthe rounds in the weaveroom on August 5, he heard Phillips'voice through an open window in the women's restroom; the noise of the loomspreventedhim from hearingwhat she said.According to Phillips, she had asked--three otheremployees,while all four were eating lunch, whether they had signed-a union card, two answering affirmatively, the third in the negative. In the absence,of any claim that Phillips attempted any persuasion (although she was led on cross-'examinationto add this), this conversation even if overheard by Henry indicatedonly curiosity or interest and hardly any greaterunionactivity on Phillips' part thanon that of the two who said they had signed.There being no testimony that Phillipssaid that she had signed, her interest or support might be less!Henry continued making the rounds and, as he approached Phillips' job 10or 15 minutes later, he saw one of her looms stopping, her job being to fill thebatteries on the looms.He observed that she was approaching from the rest-room, but put another employee (apparently one of the two who had said thatthey had signed cards) on her job and told Phillips that he wanted to talk with her;because it was too noisy in the weaveroom (my impression as I heard him wasthat this was injected to support his statement that he had been unable to hearwhat was said in the restroom) he took her into the office.Phillips testified and Henry denied that he told her that he had heard everythingshe said inthe' restroom and that she was not to talk about the Union.Henry'sversion isthat he spoke to Phillips about letting her loom run down, and pointedout that she would do better to spend more time on the job and less in the restroom,Phillips replying' that she had too much work to do and that conditions would bebetter if the Union got in.He admitted that Phillips said that she had talked abouttheUnion in the restioom.Either :version indicates that Henry now knew thatPhillips endorsed the Union.Suggesting the accuracy of Henry's version that hisremarks were directed toward her work is Phillips' later testimony that she toldhim that nobody could keep the jobs up and that others had let their batteries runout.(This does not itself prove that Henry did not speak of the Union.)Admittedlynot giventime to eat, employees are supposed to do that only whenthey are sufficiently caught up with their work.They are not on breaktime wheneating, and arenot to let their jobs run out, for any reason.Phillips was on workingtime when she was in the restroom.Whilemaintainingthat Henry had reminded her that she was not to talk aboutthe Unionin the plant,Phillips did say that he first referred to a letter which theCompany had distributed to the employees on August 91As stipulated, the relevantportionof that letter is to the effect that employees are not permitted to carry onunion activities during working hours; if they do so and as a result interfere withtheir own or other employees' work they will'be subject todischarge.,The General Counsel stated thatthere is no argumentagainst the letter itself,but rather against the .manner inwhich, it was -enforced?The,evidence -adduced,however, does not indicate antiunion solicitation or other antiunion activity which,under theJamesHoteldecision,would warrant a finding of unfair labor ,practice.Nor is there anyquestionof pretextual enforcement of the rule a in connection withPhillips' discharge.As we shall see, her discharge stands on other grounds;, the,Company didnot laterassert violation of this rule or cite such violationin defenseof herdischarge.Whether or not we `assume thatthe letter to 'the employees included a rule againsttalking generallywhen it interfered .with work, the paragraph cited cannot itselfbe found unlawful.Aside from the fact that I would accept his version, Henry was,'The discrepancy in dateshas been overlookedor ignoredThis is not said.to .en-courage any belatedafterthought..32James Hotel Company,a-Corpordtiond/b/aSkirvin Hotel and Skirvin,Tower,142NLRB 761;Walton Manufacturing Company,697, 698.'F3WellingtonMillDivisionWest Point ManufacturingCompany,141 NLRB 819 CANTON COTTON MILLS469concerned with Phillips letting her job run out, and he remonstrated with her con-cerning that without any emphasis on union activities beyond that which was declaredin the Company's letterI find no interference hereb SmithwickWhile not quite clear, the alleged violation by Smithwick on August 22 appearsto be connected with Phillips' discharge on that dayIf Smithwick prohibited uniontalk, there is no separate testimony concerning it, or to show that Smithwick wentbeyond the admittedly lawful letterSuch prohibition must be found in the actof discharge, it was thus part of and merged with the alleged discriminatory dis-charge,infra,and need not be separately considered3ThreatWhile the complaintallegesthreats by Foreman Kelley on August 9 and 13, theGeneral Counsel agreed that the testimony refers to only one alleged threat, thisapparently being on August 9Former employee Page testified that about that dateForeman Kelley told her that he did not want to question her but that it was hisopinion that, if the Union came in, the mill would have to shut down for 6 months,he referredto housesblown up near another company's mill, and remarked that hecould not live without a jobPage allegedly replied that everyone has his ownopinion,her own evidentlybeingdifferent from Kelley'sQuestioned about Phillips' absences, consideredinfra,Page testified variouslythat she had herself been absent on Sunday nights, that she was out one Sundaynight, and finally that her earlier statement that she had worked every Sundaynight was wrongLater Page was reluctant to the point of withholding the truthwhen she testified that, because she worked with her head down, she could not tellhow many Sunday nights Phillips, whose job adjoined hers, missed, that everybodytalked about everybody else who was absent, but that they did "not exactly" talkabout Phillips' Sunday night absences, but finally that Phillips seldom came in onSunday nights, and the girls talked about itThese elements of unreliability in Page's relatively brief testimony prompt me toaccept Kelley's version of what he said to herAccording to Kelley, he issued nothreat or warning of companyactionexcept as it might react to such violence as hadoccurred at another mill during a strikeHe did not say that the Company wouldclose down for 6 months if the Union came in, but rather that another company hadshut downfor such a period because of violence brought on by a strikeNor washis statement that he could not live 6 months without work a threat of closure,he wasconcernedwith the possible result to himself of violence which he fearedwould eruptWhile the Union might object to the suggestion that organization ofthe plant might be followed by a strike and violence, such a statement is not athreat ofclosure as allegedHere it must be recognized that the untoward results which Kelley mentionedwould not depend in the first instance on company action, but were described as setinmotion by others and reasonably resulting from the acts of othersThis isbasically different from a statement, for example, that the plant would be closed ifthe Union came in, a distinction which has for a long time been recognized 4B The allegedviolationof Section 8(a) (3)The issue of discrimination presents no great problem in this caseHoweverpresented and with whatever attempts at forcefulness and thoroughness the factsare ineachinstanceclear and clearly to be discerned after removal of much in-consequentialand even irrelevant detail, which can be characterized as little morethan"talknophical assumacy" (not my own coinage), this because or in spite of thefact that counsel for both sides pressed, prodded, and probed outranceAll of thedetails and bits of evidencesubmitted by both sides, many of them trifling, werecarefullyif less thanbreathlessly followed at the hearing, and all have been re-4 See for example,N L R B v TV C Nabors, d/b/a W C Nabors Company,19G F 2d272 276 (CA 5) "As to the statementsas to the consequences which might followadherence to a union R lien statements such is these are m'ide by one who is a part ofthe comp'ini in in it,ement and NN ho has the power to change prophecies into realities, suchstatements, whether couched in l'tngu`ige of probability or certiiuty, tend to impede andcoerce employees in their right of self-organization, rind therefore constitute unfair laborpractices " 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDviewed since.To cite all of them would lengthen this Decision 5 to the extent thatthe hearing itself was prolonged.This is not to say that none of the details nothere cited is pertinent.But an item although pertinent may be so trifling thatits submission and the expectation, not- to mention insistence, that it be cited andanalyzed may indeed approach impertinence.We must not so concentrate on detailsor fragments as to fail in our synthesis and ignore the totality.While many itemsmust be admitted to be arguable in the sense that they have been strenuously argued,neither separately nor collectively are they persuasive. Indeed, with the clear lackof merit, cerements might well have been provided at an earlier stage of the ,proceeding.In addition to the bases for the findings and conclusions herein, and the salienttestimony relevant thereto, I shall attempt to -refer specifically to all of the itemscited by counsel in their briefs; surely the parties will not be heard to complain(thisis notto say that they will not) that what they have not themselves argued intheir briefs is not here argued about.1.Hagin --Hagin had for some time, since well before the commencement of union activities,complained about his wages, his workload, and the assignments given him by Fore-man Morris.He signed a union card (whether a few days or a,few weeks beforehis discharge, and whether at home or at a union meeting are unimportant detailsexcept as they reflect on his credibility) and attended one union meeting beforehis discharge and one after it:Morris on August 6, 1963, asked as they passed inthe warehouse how things were going, and Hagin replied that it was rough but he-thought that it would ease up in a few days.When Morris then asked him whathe meant, Hagin replied that it looked as if the Union were coming in, and allegedlyadded that it would provide some relief, and he had. been' praying for it; and thatMorris was a false teacher and a false prophet, having charged Hagin with prayingfor somethingthe Bible wasagainst.According to Hagin, this was in connectionwith his statement that he prayed for the Union to come in.Morris' version wasthat he referred to Hagin's prayer that Morris die.Hagin did finally acknowledgethat he said to Morris that if his own wife were a drawing tender he would whipMorris for making her work so hard-, this prompted by the sight of another womanworking very hard at the tender.Despite this, Hagin earlier indicated that with noapparent reason Morris taunted and incited him to attack him. There was no attack.I credit Morris' version that Hagin said that he had been praying for, the drawingband to be taken out of bondage, called Morris a hypocrite, and threatened to flat-ten him.We need not detail the testimony that Hagin was and continued in astate of excitement and that,Morris later told him to return to work.'When Overseer Mize arrived,' Morris related to him what had occurred.Mizesent for Hagin, ' questioned him in Morris' presence, and then discharged him forwhat adds up to insubordination 'and threats.Close-on the heels of Hagin's denialthat he threatened either man at that time, came his admission that he did saythat he would whip both of them for making her work so hard if his wife were adrawing tender.(I have not overlooked Hagin's testimony that he denied to Mizethat he had threatened Morris and, on cross-examination, that he told Mize thatMorris had tried to get, him to fight; nor several unreliable elements in Mize'stestimony.)Whatever Hagin's motive, his earlier and later threats were bold, insubordinate,and provocative; however righteous his indignation, the threats were unwarranted 6In the light of his admitted threats after his repeated denials that he had threatenedMorris first and then both Morris and Mize, and his various inconsistencies andadmitted errors, I do not credit Hagin's denials and do 'credit the testimony thathe was insubordinate, abusive, and threatening to his supervisors. I find that hewas discharged for threatening Mize and Morris after earlier threatening the latter.If variance can be discerned between some of the testimony concerning the reasonsfor Hagin'sdischarge, as this was elicited first one way and then another, and thereasonsas stated on his separation notice, the-threats, abusive language, and in-subordination as described in the notice are admitted.'While at least partially explored at the hearing, such questions as how success-fulHagin would be if he attacked Morris, and whether the latter was fearful, arequite irrelevant.It is repetitious to note that Hagin declared his intention, threaten-ing even if conditional, and his presumed ability.-5 "Advice to a Young Lawyer," 1 The Works of Charles Sumner' (Boston, 1874) 145:On trifling points nor time nor talent waste,A sad offense to learning and to taste .. . .-Joseph Story6Deut. 32 35(a) ; Rom 12:19(b). CANTON COTTON MILLS; -471The problem here is not one of dissecting otherwise innocent or ambiguous acts by,the Company.Findings and conclusions with respect to this and the other dis-criminatees would here be affected, not merely by the Company's attitude or animustoward the Union, but by a possible finding that it would have acted differentlyand not have discharged these employees but for its opposition to the Union.Theevidence received does not show such a pretextual aspect in Hagin'sdischarge.?The issue of condonation was- injected by -Hagin's reference to a threat- whichhe made to Morris 3 or 4 months- before and for which he was neither reprimandednor discharged.(Hagin testified to this while denying that he had ever been in-subordinate.)Mize did not appear at all certain as he testified that he did not recallany such threat.But both Mize and Morris testified that the latter did not reportany threat prior to that of August 6, so that Mize had no knowledge of it although,told that Hagin,had now threatened Morris, he testified that he,did not call Haginin to discharge him.But Hagin then threatened Mize himself and Morris in hispresence.It does not appear that such conduct as Hagin's on the day of his dis-charge would have been condoned but for his union activity-or expressed supportof the Union.,Insofar as the allegation of refusal to reinstate is concerned,there is no evidenceof postdischarge facts which suggest unlawful discrimination.The duty, if any, toreinstate depends on the legality of the discharge.2.Phillips-Phillips was employed from May 22 to August 22, 1963, working on the midnightto 8 a.m. shift.The extent of her union activities has been notedsupra.August 21was the last day on which she actually worked.Three written warnings or person-nel memo reports had previously been given to her concerning her absences.Onlythe last of these bore the additional reference to her failure to report or call in, andHenry testified that she might have called someone else.All referred to various andfrequent absences,for which she was first cited 2,weeks after her employment beganand well before the commencement of union activities.Because of the reference to Phillips'failure to report,considerable testimony wasreceived concerning her attempt to report her August 22, absence.The most persua-sive on her behalf in this connection was that. her foreman left his home for themill before she attempted to reach him; but- this does not explain her alleged in-ability to get a response from others at his home.Phillips' unreliability as a.witnessis emphasizedby herattempts,to minimize her- absences,-infra.-Aside from the question whether, even if she had made every reasonable effortto report (her workcard indicates three absences without report), discriminationwould be found because of the discharge where the Company was again compelledto obtain a replacement at midnight,, it is. clear that the gravamen of- the complaintagainst Phillips was her excessive absence.. The. inconvenience caused the Com-pany was great even if she did. call in shortly before the beginning of her shift.Icredit the testimony of Smithwick, Phillips' overseer, that he told her onAugust 22 that he was compelled to let her go because of her excessive absenteeism;and of Whitmire, the Company's personnel manager, that he told her, when sheappealed to him, that the records supported the action' taken.Whitmire contradictedPhillips' cryptic testimony that he had previously told, her that he had three othersin the "same circumstances," and, continuing concerning these, that he was placingthem in the other mill, and he would place her later if she would like to work.Phillips testified 'further that she replied that she' needed work at once; and thatshe later went back for work but they did not have it. In the absence 'of evidenceconcerning the alleged circumstances and who the others were, this is -no proof ofcondonation or waiver 'if, as is not at all clear and not argued by the General Coun-sel, it was so intended.Despite, Phillips' attempts to minimize her absences and her reluctant ultimateadmission that she was absentabout 5 or 6 days, the records show that she wasabsent 12 days during her 3-month employment, in addition to several occasions whenshe worked only part of a day, stating that she was ill.We have already noted the frequency of Phillips' absences on Sunday nights (orMonday mornings).Of the last five but one during her employment (i.e., betweensome of her absences, we can wonder whether these four were prompted by her ownSunday night convenience and her willingness to assert that convenience by absence.7 Cf.Morrison Cafeteria Company of Little Rock, Inc.,135 NLRB 1327, 1334, passim. 472DECISIONS OF NATIONAL' LABOR RELATIONS BOARDSuch assertiveness would match that.,when she-told Smithwick.at'the time of herdischarge that she would continue to talk, about Abe, Union, and that, he wouldhave to fire everyone if union talk were the reason for her discharge. , Whetheror not the Company similarly wondered about these Sunday night absences, it wasnot precluded from taking action thereon..1,'As for Phillips' mention of the Union and her-testimony that Smithwick hadasked her whether she had talked about it, this, raises a, suspicion of the, reason forher discharge althoughPhillips' herself testified that Smithwick told her she wasfired before he asked her about-her talking for the Union..f:With respect to Smithwick's actual knowledge of union activities, we. recall thatHenry had spoken with Phillips 'about. "talking union" .when she was away, fromher work and permitted a loom to -run down; or that she had at that time volun-teered reference to the -Union. Such knowledge, based on either, :version,' canbe imputed to the Company and perhaps to.Smithwick specifically. - But even ifSmithwick had in mind that- Phillips had talked about the Union, there is - noevidence that her many absences would have been,, condoned but -for her indicatedsupport of the Union; or that any other employee was absent so much, and particu:larly on Sundaynights.''. "It is one thing to concede that, although she failed to notify-the Company, ,Phillipsmade various efforts to do so, and that she so told the Company at the time ofher discharge; quite another to charge the Company with discrimination for actingbecause of her excessive absenteeism. I have not overlooked Phillips' testimony,denied by Smithwick, that the latter told her he did not know why she was beingfired, the implication being that he would not himself have taken such action againsther;with the further implication (should the I General Counsel' deny these ini-plications, this testimony can -be ignored; as it might well be anyway) that therewas no sufficientreason to discharge her.But here and' elsewhere Phillips was tooobviously attempting to builda case.Implying' quite the contrary; she had alreadytold her foreman that she guessed that'slie no`;longer'had-a job.However alluringno discrimination against Phillips. " ' '' ;' i:'.' ''``,This finding would stand even if we were ito'indulge'in the inference that Smith-wick, prior to Phillips" termination, knew of a letter which the Company had sentto 49 union committeemen, and which referred to the Union; 8 or more specifically,that he had learned of Phillips" earlier mention of the Union to Henry. Such aninferenceis urged in part at least from the fact that Smithwick, as weave roomoverseer, and 1 of 10 or 12 overseers employed by the' Company (there are 6 inthismill), had approximately 90 under him of a total of 1;250 employees (only 300are employedin this mill.) .9''-'-Only because one witness was called :to testify concerning this item alone, andat the risk of indicating that I have overlooked other morsels not herein referred to,I now note that I have not overlooked the testimony concerning Phillips' own evalua-tion and alleged admission to Henry's mother-in-law concerning the significanceand normal effect of her absences.3.' Blanton'From all of the relevant testimony concerning the events of August 16, it appearsthat Blanton, who got off from work at 4 p.m., returned to the roller shop for histhermos bottle between 7 and 8 p.m.After getting it and as he went back to hisautomobile, the janitor,Gearing (misspelled Gearin), called to him from themachine shop, asking about the Union.Blanton testified that he did. not hear whatthe other had said, and he went into the machine shop.There for about 15 to 258 Smithwick testified that the Union had not been mentioned to him and that he had notknown of this letter prior to Phillips' discharge.Thereafterhe was not'certain whetherhe did actually know of the letter at the time.He had seen union literature distributedat the other mill..6 Thetwo company plants are jointly involved in the union relationship, two of thealleged discriminatees having been employed in the No. 1mill,the other in No 2While65 isthe next highest number of employees under 1 overseer in the No.'1 mill (afterSmithwick's 90), it is arithmetically clear that at least 1 and perhaps several or all ofthe overseers in the other mill supervised many more of the 950 employees thereTheorganizational setup as described indicates that Smithwick is at a third or lower level ofmanagement.Conceivably also, Henry's knowledge of Phillips' support of the Union mayhave been transmitted to him----- ...CANTON. COTTON, MILLS-473minuteshe spoke to Gearing-and Bagwell,lO,and, Ray, two maintenance men whosoon joined him.A fifth employee, Floyd, listened in for about 5. minutes:Wood,shift foreman in the cardroom, came into the machine shop to make a telephone calland was present during the last 8 to 10 minutes..: .+, .;,,The Respondent attempted to create one more unnecessary issue, when Gearingwas confused into saying that he first saw Blanton in the machine shop. ButBlanton's testimony that he was outside thab -building, when Gearing called to himwas supported by Holbrooke, who investigated the incident for the Company andwho is in charge of maintenance and construction and supervises Bagwell, Ray,Floyd, and Blanton.Holbrooke testified, to the Company's knowledge of whathad occurred, as the basis for Blanton's discharge:, that ^ the' latter had beencalled to after he left the. roller shop, and that he then- entered the machine shop.Despite the welter of -testimony adduced by-'one side and then the other and re-peatedadnauseamconcerning such matters as who.was present (although bothsides agreed on this), who stood where, 'and the distances between them, there isvirtually no issue concerning Blanton's return to the plant after work ;or evenconcerning what he said.The questions here are whether he 'violated, the ruleagainst interfering with the work of-other employees, whether he was dischargedfor that reason, and whether the Company condoned such,actions by others. It isnot for us to say that the discipline was harsh; the issue cis unlawful discrimination.I do not credit Blanton's testimony that he thought he-was talking to Gearingonly (this presumably, as if his own impression were determinative, to relieve himof the onus of interfering with the others' work).Not only do the circumstancesmake this limitation most unlikely since he must have observed the others duringthat period, but Blanton also testified that "somebody" (he did not know -who)asked him what the Union could do for them: He recalled that Bagwell, saidsomething.Just what Blanton said may not be- important; that he did remain andspeak for a considerable time, is.He had been elected a committeeman and,, hold-ing forth on his newly acquired status, he now exhortedrthe men not to let-himdown.He testified that he had not come into the machine shop to do politicking,fi -Wood, who as we have noted came-in' from another department and remained-tothe end, took no action at the time; the men involved not being under his juris-diction.But he did report the incident to Superintendent' Bagwell (another. by thesame name), who in turn apparently passed the report on, to Owen;! company vicepresident, the latter directing Holbrooke to investigate.Holbrooke investigated onthe nights of August 19 , and 20, questioning all three who were under him andhad been present on the - preceding' Friday. night, 'Bagwell; , Ray, and- Floyd.Onthe 21st, Holbrooke discussed the incident"with'Blanton in the'presence of the Tat-ter's immediate supervisor, Holcombe, ' and ' citing, the letter "recently sent out andthe rule against interfering with the work of, others, noted'supra,told Blantonthat there was no alternative but discharge since he had interfered with the workof others and had been warned in writing..',-'Blanton's reply to Holbrooke, was that he-must have misunderstood the lettersince it referred to the job '(i.e.,;uniona'ctivities' during working hours), and he wasoff the job.Merely to note that attempt at defense is to recognize its insufficiency.While Holbrooke testified that he discharged Blanton for coming back after hours,being where he had no business to be, carryingon unionactivities, and threaten-ing employees if they did not vote for him, it is clear and was to Blanton from thelatter's own testimony that he was charged with interfering with others as alreadynoted.Whether Gearing had been interfered with is not clear.He testified that he hadtaken a drink of water and was smoking a cigarette; he takes a break when hiswork is caught up.That Bagwell and ,Ray were kept or lured from their workisclear: itwas testifiedwithout contradiction that they always have workto do and are never caught up. , As Holbrooke testified, Bagwell and Ray wouldhave been working if Blanton had not been, talking for 15 to 25 minutes.Bagwelladmitted that, while he occasionally takes breaks, they are never so long.Nor,10 For guidance and possible comfort, I now state once again that questions and answersprepared for a witness'! affidavit and reviewed with ,the-witness are statements which thewitness has "adopted" within the-meaning of theJencksdecision.(Jencks v. U.S.,353U.S 657, 667-668 )More recently I have ruled, otherwise with respect to summary notesmade as a witness spoke, the notes not thereafter shown to the witness, read to him, or'otherwise approved or adopted by him.,(The' Powers Regulator Company,Case No.13-CA-5859 (149 NLRB No. 119].) 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDspeaking to them as a committeeman,can Blantondeny responsibility for theirpresence.In fact he did not make any such denialto Holbrooke when he attemptedto explainto the latteronly that he had not violated the rule because he was nothimself working at the time.We need not determinewhether Floyd, the boilerman,was kept from his work and thus interfered with duringthe 4 to 5 minutes when heattended the conversation,although he had apparentlycomefor a drink of water only.Holbrooke testified that his investigation disclosedthat, of the rank-and-file em-ployees,only Blanton and Gearingtook an active part in the conversation.Bagwelland Ray told him thatthey had notentered into it, and accordingto Blanton him-self,Gearing had merely asked whathe thought of the Union. (We recall refer-ence to a question by "somebody.")Although they should have been workinginstead of listening to Blantonfor 5 or 25minutes,thereis no claim that Bagwell,Ray, or Floydviolated any company rule in listeningor being interfered withand kept from working,or that failure to take action against themconstituteddisparate treatment as Blanton suggested when he wasdischarged and referred topossible action against Gearing.In fact,the General Counsel's positionis that theother employees"were not directlyinvolved."Itwill add nothing to this Decision to pointout, in anticipation of objections,that Blanton was not merely an employeeaway from his work and his work sta-tion who was instrumental in keepingothers awayfromtheirwork for 15 to 25minutes.However much attentionmay be givento inconsequentials,the fact isthat Blanton's status at the time, after his shifthad been completed and he hadleft the plant and then returned,was little ifat all more thanthat of an outsideralthough he had reentered the plant because he was anemployee.Certainly hehad no more business in the machineshop at the time than an outsider.He hadno right to be there and he interferedwith the work of others. It cannot be properlyfoundthat the Companytookactionagainst this1of 46 (later 51)committeemenbecause of his union activities and not becauseof his rule violationor interferencewith other employees' work.Here again condonation was suggested in the GeneralCounsel's reference toanother employee who has been permitted to returnto the plant after workinghours.But it was not shown that he violated the rule against interferingwith thework of other employees.Upon thebasis of the above findings of fact,and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.TextileWorkers Union of America,AFL-CIO-CLC, is a labororganizationwithin the meaning of Section 2(5) of the Act.2.The Company has not engaged in unfair labor practices within the meaningof Section 8(a) (3) or(1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing finding of fact and conclusions of law,and uponthe entire record in the case,I recommend that the complaint be dismissed in itsentirety.Anaconda American Brass CompanyandLocal 1078, Inter-national Union,United Automobile,Aerospace and Agricul-tural ImplementWorkers of America,(UAW, AFL-CIO).Case No. 1-CA-4938.August 26, 1964DECISION AND ORDEROn December 6, 1963, Trial Examiner Ramey Donovan issued hisDecision in the above-entitled proceeding, finding that Respondent hadnot violated the Act as alleged in the complaint and recommending thatthe complaint be dismissed in its entirety, as set forth in the attachedTrial Examiner's Decision.Thereafter, the General Counsel filed148 NLRB No. 55.